DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 06/03/2022, has been entered.

     Claims 1-140 have been canceled previously.

     Claim 141 has been amended.

     Claims 141-164 are pending.

                                                   REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  
   
     Upon reconsideration of applicant’s arguments / amended claims, filed 06/03/2022,
      the previous rejections under U.S.C. 112, first paragraph, / 112(a) written description have been withdrawn.

    The terminal disclaimer, filed on 06/03/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 
9,011,852; 9,221,901; 9,309,310; 9,371,378; 9,434,784; 9,469,690; 9,963,503 and 10,450,370 has been accepted.   
    The terminal disclaimer has been recorded. 

     As indicated previously in the Office Action mailed 12/07/2021,
     and consistent with the prosecution of USSN 15/940,051, now U.S. Patent No. 10,450,370; USSN 15/262,697, now U.S. Patent No. 9,963,503 (1449; #1), USSN 15/088,421, now U.S. Patent No. 9,469,690 (1449; #2), 15/161,893, now U.S. Patent No. 9,434,784 (1449; #3),
USSN 15/040,258, now (U.S. Patent No. 9,371,378 (1449; #4), USSN 14/933,368, now U.S. Patent No. 9,309,310 (1449, #5), USSN 14/657,176, now U.S. Patent No. 9,221,901 (1449; #6), USSN 13/695,277, now U.S. Patent No. 9,011,852 (1449; #7),
     due to high polymorphism of antibodies, the claimed anti-C5a antibodies defined by the claimed SEQ ID NOS. and listed in Tables 1-4 and 7-9 of the specification are deemed structurally distinct on the primary amino acid basis.

     In turn, the instant claims drawn to the claimed anti-C5a antibodies comprising SEQ ID NOS. that do not appear to known or taught in the prior art.

     The prior art neither suggest or teaches the claimed amino acids of and their corresponding SEQ ID NOS. having the exact chemical structure of these claim methods to produce anti-C5a antibodies.

     In turn, the claimed antibodies, nucleic acids and methods are deemed free of the prior art.
     Accordingly, the instant claims are deemed allowable.
4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 9, 2022